Smith, Justice, delivered the opinion of the Court. (1)  The service of the process on Townsend and wife, is clearly defective. The 4th section of the act prescribing the mode of service, declares, that a copy of the summons shall be “ left at the usual place of abode of the defendants, with some white, person of the family, of the age of ten years or upwards, and informing such person of the contents thereof.” (2) The return in this case is defective. It does not show the copy to have been left with any person of “ the family.” The broad grounds of service given by the statute, require a rigid adherence to its letter and import. For aught that appears by the return, the. persons with whom the copy was left, may have had no connexion with, or knowledge of, the family of the defendants, or the defendants themselves. It does not become necessary to look into the depositions offered on the application to set aside the judgment in the Circuit Court. If they were however examined, it would be seen, that the place where the summons was left, was not the residence of the defendants; nor did the persons with whom the same was left, have any connexion with the defendants’ family. ' The necessity, then, of requiring a rigid compliance with the statute, as to the mode of service, is most manifest. The judgment of the Circuit Court is reversed with costs. Judgment reversed,. Note. See Mitcheltree v. Stewart et al., Ante 17 - 20, and note; Beaubien v. Sabin, Post.   Lockwood, Justice, was not present at the argument of this cause.    R. L. 119 ; Gale’s Stat. 139.